Case 1:21-cr-00046-GBD Document 22 Filed 04/19/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee ew ee ee ewe eee ee ee ee ee ee ee He xX
UNITED STATES OF AMERICA, :
: ORDER

-against- :

. 21 Cr. 46 (GBD)
MALIK KNOX, :
Defendant. :
Dee ee eee ee ee eee eee eee eee x

GEORGE B. DANIELS, United States District Judge:

The conference scheduled to occur on April 27, 2021 is adjourned to May 5, 2021 at 9:00
a.m. Time is excluded in the interest of justice pursuant to the Speedy Trial Act, 18 U.S.C. §
3161(h)(7), until that time.
Dated: New York, New York

April 19, 2021
SO ORDERED.

a 8B. Dork

GEQRGRF. DANIELS
UNITED STATES DISTRICT JUDGE

 

 

 
